DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 has been placed in record and considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US# 9,786,229 hereinafter Lee) in view of Fu (US# 2020/0251539 hereinafter Fu), and Fujikawa (US# 10,964,284 hereinafter Fujikawa).
Referring to claim 1, Lee discloses a display device (1; Fig. 1) comprising: 
a substrate (10; Fig. 1) including: 
a display area (active area A/A; Fig. 1); and 
a peripheral area (non-active area N/A; Fig. 1) surrounding the display area (active area A/A; Fig. 1) and including a bent area (bending area B/A; Fig. 1); 
a display unit  (area in active area A/A; Fig. 1) disposed in the display area and including a plurality of pixels (The active area (A/A) is a region where an image is substantially displayed. A plurality of pixels (P) are arranged in the active area (A/A), in the form of matrices.; Col. 1 lines 50-53); 
a driving circuit (data driving portion 20; Fig. 1) disposed in the peripheral area (data driving portion 20 is located in the non-active area N/A; Fig. 1); and 
a fan-out unit (see Fig. 4 below) disposed in the peripheral area (non-active area N/A; Fig. 4) between the display unit (area in active area AA; Fig. 4) and the driving circuit (20; Fig. 1 and 230; Fig. 4) to transfer a data signal applied from the driving circuit (230; Fig. 4) to the display unit (area in active area AA; Fig. 4) (The data driving portion 230 may output a gate signal and a light-emitting signal provided from external circuitry; Col. 6 lines 41-56; Fig. 4), the fan-out unit (see Fig. 4 below) including a first wiring portion (driving voltage lines145a and 146a; Fig. 4) and a second wiring portion (scan and data lines 141a-141b; Fig. 4) apart from each other in the bent area (bending area B/A; Fig. 4), wherein the first wiring portion (driving voltage lines145a and 146a; Fig. 4) includes a plurality of first wirings (driving voltage lines145a and 146a; Fig. 4), each of the plurality of first wirings (driving voltage lines145a and 146a; Fig. 4) includes: a first portion extending in a first direction between the display unit and the bent area (see Fig. 4 below for 1st direction); and 
a second portion extending in a second direction intersecting the first direction (see Fig. 4 below for 2nd direction intersecting 1st direction). 

    PNG
    media_image1.png
    646
    651
    media_image1.png
    Greyscale

However, Lee does not specifically disclose a first area; 
a display area surrounding the first area;  and wherein a width of the first portion is greater than a width of the second portion.
In an analogous art, Fu discloses a first area (AA2; Fig. 5); 
a display area (AA1; Fig. 5) surrounding the first area (AA2; Fig. 5) (the first display region AA1 surrounds the second display region AA2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Fu to the system of Lee in order to increase a screen occupancy ratio while avoiding a camera and a sensor.
However, Lee in view of Fu does not specifically disclose wherein a width of the first portion is greater than a width of the second portion.
In an analogous art, Fujikawa discloses wherein a width of the first portion (first portion on the sides; see Fig. 4 below) is greater than a width of the second portion (second portion is in the middle; see Fig. 4 below) (width of first portion is greater width of the second portion; see Fig. 4 below).

    PNG
    media_image2.png
    571
    829
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Fujikawa to the system of Lee in view of Fu in order to ensure the routing accuracy of the connection lines.
Referring to claim 2, Lee discloses wherein a predetermined number of the plurality of first wirings are electrically connected to a plurality of data lines (Lee-The data signal lines 141b may output data signals provided from the data driving portion 230 to the plurality of data lines (DL) in the active area (A/A).; Col. 14 lines 28-33), and furthermore, Fu discloses a predetermined number of the data lines are routed with respect to the first area (Fu-data lines in the AA2 area; see Fig. 4).
Referring to claim 3, Lee as modified by Fujikawa discloses wherein, in the plurality of first wirings, an interval between first portions is equal to or greater than an interval between second portions (Fujikawa- in an alternative embodiment, see Fig. 4 below that the 1st interval is great than the 2nd interval).

    PNG
    media_image3.png
    395
    657
    media_image3.png
    Greyscale

Referring to claim 4, Lee as modified by Fujikawa discloses wherein a width of the first portion is about 1.5 to about 2 times greater than a width of the second portion (Fujikawa- see Fig. 4 above that the 1st interval is about 1.5 to 2 times greater than a width of the 2nd interval).
Referring to claim 5, Lee wherein each of the plurality of first wirings includes a third portion disposed in the bent area (third portion d2 in the bending area B/A; Fig. 10), and a width of the third portion is greater than a width of the first portion (in the bending area B/A with d2 has a greater width than the portions d1 connecting to the d2 in the bending area B/A; Fig. 10).
Referring to claim 14, Lee as modified by Fu discloses wherein the first area includes a transparent region (Fu- the transparent carrier substrate 170 covers only the second display region AA2.; Para. 0126).
Referring to claim 15, Lee as modified by Fu discloses wherein the first area includes a non-display area (Fu- AA2 is camera area; Para. 0059, Fig. 5).
Referring to claim 16, Lee as modified by Fu discloses wherein the first area is disposed at a top center of the display area (Fu- area AA2 at top center of area AA; Fig. 2).
Referring to claim 17, Lee discloses wherein the first wiring portion is disposed at a central portion of the fan-out unit (wiring connection form the circuit 230 as the first wiring portion; see Fig. 4 below).

    PNG
    media_image4.png
    370
    351
    media_image4.png
    Greyscale


Referring to claim 18, Lee as modified by Fu discloses wherein the first area is disposed at a top-left side of the display area (Fu- area AA2 is top left; Fig. 5).
Referring to claim 19, Lee discloses wherein the first wiring portion is disposed at a left side with respect to a central portion of the fan-out unit (wiring connection on the left side from the circuit 230 as the first wiring portion; see Fig. 4 from claim 17).
Referring to claim 20, Lee discloses wherein the first area is disposed at a top-right side of the display area (Area AA2 is on the top right side; Fig. 14).
Referring to claim 21, Lee discloses as modified by Fu discloses wherein the first wiring portion is disposed at a right side with respect to a central portion of the fan-out unit (Fu- wiring portion at AA2 in Fig. 14, thus connected to a controller via fan-out unit but not shown; see Fig. 14).
Referring to claim 22, Lee discloses as modified by Fu discloses comprising a component (camera; Fig. 22) disposed at a side of the substrate corresponding to the first area (area AA2; Fig. 22) (Taking the camera as an example, in a direction perpendicular to a plane of the display panel 100, the camera 320 is located between the back plate 310 and the display panel.; Para. 0173).

Claim Objections
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 6, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the plurality of first wirings includes:
a first conductive layer disposed between the display area and the bent area;
a second conductive layer disposed in the bent area; and
a third conductive layer disposed between the bent area and the driving circuit, and
wherein the first conductive layer, the second conductive layer, and the third conductive layer are electrically connected to each other”.
Referring to claims 7-13 are objected via upon dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                        /NELSON M ROSARIO/Examiner, Art Unit 2624                                                         Primary Examiner, Art Unit 2624